United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                        In The United States Court Of Appeals                           December 5, 2006
                                For The Fifth Circuit
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                           No. 05-61067
                                         Summary Calendar




W. CATRELL LEASHORE

                Plaintiff - Appellant,

                v.

MCI WORLDCOM; SKYTEL COMMUNICATIONS; BILLY CRAFT; JOHN DOES

               Defendants - Appellees.



                         Appeal from the United States District Court
                           For the Southern District of Mississippi
                                    No. 3:04-CV-00277


Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

       W. Catrell Leashore was terminated from his position as a telecommunications

technician at MCI after committing mistakes during the relocation of a billing system from

one MCI facility to another. Leashore, who is African-American, contends that he was




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
terminated in violation of Title VII of the Civil Rights Act of 1964.1 He specifically alleges

that MCI unlawfully discriminated against him by terminating him for making mistakes while

not terminating similarly situated Caucasian employees who made similar mistakes. MCI

moved for summary judgment on the grounds that Leashore failed to make a prima facie case

of discrimination because he did not identify any similarly situated employees who were

treated more favorably. The district court agreed with MCI and granted its motion for

summary judgement. Leashore brings this appeal.

       We review motions for summary judgment de novo and apply the same legal

standards as the district court.2 A plaintiff can make a prima facie case of discrimination by

establishing that he “(1) is a member of a protected class; (2) was qualified for the position;

(3) was subject to an adverse employment action; and (4) was replaced by someone outside

the protected class, or, in the case of disparate treatment, shows that other similarly situated

employees were treated more favorably.”3            While Leashore meets the first three

requirements, he does not meet the fourth. Although he broadly claims that other Caucasian

employees made mistakes for which they were not terminated, he fails to show that the

circumstances under which these employees were not terminated were “nearly identical” to

his own.4 On the evidence presented, no reasonable juror could conclude that Leashore


       1
           42 U.S.C. § 2000e et seq. (2000).
       2
        Willis v. Coca-Cola Enters., Inc., 445 F.3d 413, 416 (5th Cir. 2006).
       3
        Bryan v. McKinsey & Co., Inc., 375 F.3d 358, 360 (5th Cir. 2004).
       4
        See Perez v. Tex. Dep’t of Criminal Justice, 395 F.3d 206, 213 (5th Cir. 2004).

                                                2
received disparate treatment in violation of Title VII, and summary judgment is therefore

appropriate due to Leashore’s failure to make a prima facie case. We AFFIRM.




                                           3